DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2021 has been entered.
 
Status of Application
The response filed 07/26/2021 has been received, entered and carefully considered. The response affects the instant application accordingly:
Claims 17, 20, 28 have been amended.
Claims 19, 23 are cancelled.
Applicant had previously elected Group I in response to restriction requirement and elected Compound A as the species for the examination. 
Claims 17-18, 20-22, 25, 27-32, 36 are pending in the case.
Claims 17-18, 20-22, 25, 27-32, 36 are present for examination.
The present application is being examined under the pre-AIA  first to invent provisions. 


Current Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 17, 20-22, 25, 27-32, 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jordan et al. (U.S. Pat. Pub. 2007/0135481) in view of Varma (U.S. Pat. 5032392) and Stefánsson et al. (Cyclodextrins in Eye Drop Formulations – abstract only) and Loftsson (U.S. Pat. 5472954). 
Rejection:
Jordan et al. teaches ophthalmic compositions such as eye drops and injectables (e.g. intraocular injection), comprising drug compounds including 
    PNG
    media_image1.png
    133
    275
    media_image1.png
    Greyscale
(compound A, lipophilic compound, [28, 100, 208]), and a pharmaceutical carrier. The amount of active is about 0.1-75% [206] including 0.5-5% [200]. The ophthalmic compositions are isotonic and the pH is adjusted so there is no irritation of the eye. The pharmaceutical carriers include encapsulating materials, sugars, cellulose, and phosphate buffered solutions (also known as PBS, [104]). Jordan also teaches improving prodrug forms to improve solubility [111], and additional 
Jordan et al. does not expressly teach the pH of the composition but does teach that the pH is adjusted so there is no irritation of the eye. Jordan et al. does not expressly teach the inclusion of beta-cyclodextrin sulfobutylether but does teach inclusion of encapsulating materials, sugars, and stabilizers, along with prodrug forms for improved solubility of the drug.
Varma teaches that the pH of ophthalmic solutions are adjusted to be within the pH allowable for known pH of ophthalmic preparations generally, and that the pH range is preferably about 6.6-about 7.8 as solutions outside this range have a tendency to cause irritation and the most preferred pH would approximate that of the tear film which is within the range of about 7.1-about 7.6 as the normal pH of tears in human is about 7.5 for the open eye and about 7.2 for the closed eye (Col. 4 line 29-43).
Stefánsson et al. teaches that eye drop formulations are aqueous and many drugs are not sufficiently soluble in aqueous solutions. The problem can be approached through various means including prodrugs and excipients such as cyclodextrins. Cyclodextrins increase the water solubility of the drug, enhance drug absorption, improve aqueous stability and reduce local irritation. They are useful in eye formulation of various ophthalmic drugs and likely to expand the drugs selection available as eye drops.
Loftsson teaches that it is known to improve the solubility and stability of lipophilic actives in aqueous mediums with the inclusion of cyclodextrins from about 0.1-about 70%w/v and a water-soluble polymer like cellulose (col. 7 line 19-22, Col.4 line 3-8 and 
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have the pH of the ophthalmic composition from about 6.6-about 7.8 such as 7.2 and 7.5 of human tears as suggested by Varma, and incorporate cyclodextrin such as beta-cyclodextrin sulfobutylether in the ophthalmic composition with the cellulose as suggested by Stefánsson et al. and Loftsson, and produce the instant invention as it is prima facie obvious to have the pH of the solution in the known pH values like 7.2 and 7.5 which are known to not irritate the eye which is the desired level as taught by Jordan with a reasonable expectation of success. It is also prima facie obvious incorporate additives like beta-cyclodextrin sulfobutylether and cellulose which are not only embraced by the prior art of Jordan et al. (is a stabilizer, solution promoter, and an encapsulating material), but they are known to improve both the 
While the prior art does not teach the exact claimed values for the amount of cyclodextrin, it does teach ranges that either embraces it and exemplified amounts of 5%w/v, 10%w/v, and 20%w/v; wherein it would be prima facie obvious for one of ordinary skill in the art at the time of the claimed invention to optimize within the taught ranges including incorporating the cyclodextrin at the exemplified amounts (i.e. 10%, 20% (2-20%), 5% (about 2%)) and around the exemplified amounts which fall within the claimed values and arrive at the claimed values as a means of attaining the desired therapeutic profile with a reasonable expectation of success as it is not inventive to discover the optimum or workable ranges/values by routine experimentation when the general conditions of a claim are disclosed in the prior art absent evidence for the criticality for the claimed values which have not been presented.
While the prior art does not teach the exact claimed values for the amount of the active and pH in some dependent claims, it does teach ranges that either embraces it  (i.e. 0.1% active embraced by taught range, pH 7.3±0.5 within about 7.1-about 7.6 and within human tear pH of 7.2 and 7.5 (closed eye, open eye)) or overlaps it (I.e. 0.5-5% active overlap for 0.5%); wherein it would be prima facie obvious for one of ordinary skill in the art at the time of the claimed invention to optimize within the taught ranges and arrive at the claimed values as a means of attaining the desired therapeutic profile and pH level with a reasonable expectation of success as it is not inventive to discover the 
Response to Arguments:
Applicant's arguments are centered on the assertion that the prior art does not have a working example of compound A in an ophthalmic formulation and does not teach or suggest a reason to select a cyclodextrin for formulation of compound A or the specific cyclodextrin of the claims, and that evidence of criticality is not required as the Office did not articulate a proper prima facie case.
This is fully considered but not persuasive. Applicant’s argument that the prior art must have a working example of the instant claimed invention is directed to assertion that the prior art reference must be a single reference with a working example to be applicable for obviousness which is not the standard for obviousness as obviousness is not restricted to a single working example or to a single reference as obviousness may be to a combination of references as addressed in the rejection above. The assertion that the prior art does not teach or suggest a reason to select a cyclodextrin for formulation of compound A or the specific claimed cyclodextrin is not persuasive as established with the prima facie case of obviousness above as Jordan teaches ophthalmic compositions with the claimed compound 
    PNG
    media_image1.png
    133
    275
    media_image1.png
    Greyscale
with a pH where there is no irritation to the eye, with additional components like sugars, cellulose, encapsulating materials, stabilizers, penetration enhancers and solution prima facie obvious to have the pH of the solution in the known pH values like 7.2 and 7.5 which are known to not irritate the eye and also prima facie obvious incorporate additives like beta-cyclodextrin sulfobutylether and cellulose as they are known to improve both the solubility and stability of lipophilic actives as established by Stefánsson and Loftsson which is desirable with a reasonable expectation of success as presented in the prima facie obviousness rejection above absent evidence of criticality which has not been presented.

Applicant additional arguments are centered on the assertions that Stefansson is to other drugs that are not Compound A and that while Stefansson may provide some guidance on drug compounds known to be solubilized by cyclodextrin it only suggests 
Applicant has argued that this previously presented argument was dismissed which is not the case as it has been fully considered and addressed in the previous actions - it is not persuasive. 
Applicant's arguments to Stefánsson are against the reference individually (i.e. Stefánsson does not teach the cyclodextrin with the claimed compound), and one cannot show nonobviousness by attacking references individually where the rejection is based on combinations of references. Applicant’s arguments are to Stefánsson alone and does not consider Jordan is in combination with the references including Stefánsson; which are the collective teachings of the references as presented in the rejection. Applicant’s assertion that while Stefansson may provide some guidance on drug compounds known to be solubilized by cyclodextrin it only suggests that it may be possible to formulated lipophilic drugs in aqueous eye drops and it is possible to increase drug concentration and bioavailability with cyclodextrins is not a full representation of Stefánsson which Applicant cites provides guidance on drug compounds known to be solubilized by cyclodextrin. Stefánsson addresses that it is known that many drugs are not sufficiently soluble in aqueous eye solutions and that the problem is known to be addressed through various the incorporation of cyclodextrins as they increase the water solubility of the drug, enhance drug absorption, improve 
The assertion that the inclusion of cyclodextrins for new chemical entities is unpredictable as Stefansson that one cannot reasonably predict the solubility and bioavailability effect of a cyclodextrin on a new chemical entity without actual experimental evidence, and that the amount of cyclodextrin for an eye drop has to be based on available studies performed on the actual eye drop formulation is fully considered but not persuasive. As addressed above, Stefánsson establishes that cyclodextrin is useful for many drugs as a whole with a reasonable expecation of success. Additionally, Loftsson teaches that the solubility and stability of lipophilic actives improve in aqueous mediums with the inclusion of a water soluble polymer like cellulose and cyclodextrins like beta-cyclodextrin sulfobutylether have greater solubilization and stabilization of the drugs than cyclodextrin alone establishing the advantage and motivation for the inclusion of cyclodextrins with the polymer such as cellulose with a reasonable expectation of success that with cyclodextrin alone. The assertion that the amount of cyclodextrin has to be based on available studies performed on the actual eye drop formulation is not persuasive as the prior art teaches ranges for the inclusion of  cyclodextrin for an eye drop wherein it is well within the skill 

Applicant cites Ueda which is not part of this prior art rejection but to the dependent claim below, asserting that it undermines a prima facie of obvious as the enhancement varied from the sulfobutylether-β-cyclodextrin and dimethyl-β-cyclodextrin for different drug compounds.  
This is fully considered but not persuasive. The argument that Ueda demonstrates that there is a difference between beta-cyclodextrin sulfobutylether sodium salt and dimethyl beta cyclodextrin wherein one cannot have an expectation of solubility and bioavailability of a drug is not persuasive. Applicant’s arguments also appear to be directed to absolute or guaranteed success, wherein the basis of obviousness rejection is to a reasonable expectation of success which is addressed and established above. Ueda was presented merely to demonstrate that beta-cyclodextrin sulfobutylether sodium salt is a known solubilizing/stabilizing cyclodextrin agent for poorly water soluble (lipophilic) drugs. Applicant also does not fully present the teaching of Ueda which establishes that cyclodextrins are known solubilizers and stabilizers wherein its various forms are solubilizers and there can be some variance of solubilization between forms but are still solubilizing drugs – especially as Ueda concludes that the stabilizing effects of the beta-cyclodextrin sulfobutylether sodium salt  on chemically unstable drugs w3ere generally higher than those of other cyclodextrins (see last line of abstract) – wherein Ueda explicit teaches the advantage of the beta-cyclodextrin sulfobutylether sodium salt over other cyclodextrins establishing the teaching and motivation to use cyclodextrins and  this cyclodextrin in particular with is a reasonable expectation of success wherein its inclusion for its known purpose is prima facie obvious with a reasonable expectation of success. It is noted that when the composition components are met, it necessarily provides the desired results and properties such as bioavailability as a composition and its properties cannot be separated; wherein any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in scope.

Applicant asserts that the declaration of Machatha filed 11/11/2018 and 8/12/2019 demonstrate that the lack of knowledge would have rendered the claimed matter unpredictable. These were fully considered and not persuasive as addressed in the actions of 11/26/2019 and 2/11/2019 where the responses are incorporated herein by reference. The declaration of 11/11/2018 is an opinion statement without evidence with regards to previous single prior art rejections that are not to the rejection of record. The declaration of 8/12/2019 merely demonstrated ocular testing with the specific beta-cyclodextrin sulfobutylether form with the claimed compound at certain concentrations from the specification but does not demonstrate evidence of criticality for the specific cyclodextrin form as there is no comparative for a showing of criticality (i.e. criticality of the beta-cyclodextrin sulfobutylether verses a different cyclodextrin form, or criticality for concentration range). It is noted that the testing in the second declaration of the compound includes a value outside the claimed range. Specifically, the declaration of 

Applicant’s remaining arguments are centered on the assertion the Office did not establish that the compound concentration, cyclodextrin, and pH would be a result effective variable to be characterized as routine experimentation. This is fully considered but not persuasive as if one wants to have a higher or lower amount of drug delivery – the skilled artisan would increase or decrease the compound concentration in the composition, or if one wants to increase or decrease the solubilization of the drug with cyclodextrin -  the skilled artisan would increase or decrease the amount of cyclodextrin, or if one wants to be closer to the natural pH of human tears then the skilled artisan would adjust the pH to arrive at the desired pH as Applicant has established in the specification example that the skilled artisan can titrate the pH to attain the desired pH; wherein compound concentration, the amount of cyclodextrin, and pH are result effective parameters wherein it would be obvious to optimize within the taught ranges of the prior art to arrive at the desired therapeutic profile with a reasonable expectation of success.
Accordingly, the rejection stands. 

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jordan et al. (U.S. Pat. Pub. 2007/0135481) in view of Varma (U.S. Pat. 5032392) and Stefánsson et al. (Cyclodextrins in Eye Drop Formulations – abstract only) and Loftsson (U.S. Pat. 5472954) as applied to claims 17, 20-22, 25, 27-32, 36 above, further in view . 
Rejection:
The teachings of Jordan et al. in view of Varma and Stefánsson and Loftsson are addressed above.
Jordan et al. in view of Varma and Stefánsson and Loftsson does not expressly teach the beta-cyclodextrin sulfobutylether to be a sodium salt.
Ueda et al. teaches that the beta-cyclodextrin sulfobutylether sodium salt is known and known to be a good solubilizing/stabilizing agent for poorly water soluble (lipophilic) drugs.
It would have been obvious to one of ordinary skill in the art at the time of the invention as Jordan et al. in view of Varma and Stefánsson and Loftsson address the inclusion of beta-cyclodextrin sulfobutylether and cellulose, and Ueda et al. addresses that its sodium salt form of beta-cyclodextrin sulfobutylether is known and useful for the same solubilizing/stabilizing purpose, wherein its inclusion is prima facie obvious with a reasonable expectation of success absent evidence for the criticality for the particular salt form. 
Response to Arguments:
Applicant’s arguments are those presented to Jordan in view of Varma and Stefánsson and Loftsson which are addressed above.
Accordingly, the rejection stands.

Conclusion
Claims 17-18, 20-22, 25, 27-32, 36 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/GIGI G HUANG/Primary Examiner, Art Unit 1613